Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 1 of 13 PageID: 7




             EXHIBIT “A”
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 2 of 13 PageID: 8
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 3 of 13 PageID: 9
    MON-L-001874-21 06/01/2021 10:21:57 AM Pg 1 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 4 of 13 PageID: 10
    MON-L-001874-21 06/01/2021 10:21:57 AM Pg 2 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 5 of 13 PageID: 11
    MON-L-001874-21 06/01/2021 10:21:57 AM Pg 3 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 6 of 13 PageID: 12
    MON-L-001874-21 06/01/2021 10:21:57 AM Pg 4 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 7 of 13 PageID: 13
    MON-L-001874-21 06/01/2021 10:21:57 AM Pg 5 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 8 of 13 PageID: 14
    MON-L-001874-21 06/01/2021 10:21:57 AM Pg 6 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 9 of 13 PageID: 15
     MON-L-001874-21 06/01/2021 10:21:57 AM Pg 7 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 10 of 13 PageID: 16
     MON-L-001874-21 06/01/2021 10:21:57 AM Pg 8 of 8 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 11 of 13 PageID: 17
        MON-L-001874-21 06/01/2021 10:21:57 AM Pg 1 of 2 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 12 of 13 PageID: 18




                        Civil Case Information Statement
Case Details: MONMOUTH | Civil Part Docket# L-001874-21

Case Caption: SLOANE JUDITH VS WALMART                           Case Type: PERSONAL INJURY
SUPERCENTER STORE#514                                            Document Type: Complaint with Jury Demand
Case Initiation Date: 06/01/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: HOWARD N WIENER                                   Is this a professional malpractice case? NO
Firm Name: TOBIN KESSLER GREENSTEIN CARUSO                       Related cases pending: NO
WIENER                                                           If yes, list docket numbers:
Address: 136 CENTRAL AVENUE 3RD FLOOR                            Do you anticipate adding any parties (arising out of same
CLARK NJ 07066                                                   transaction or occurrence)? NO
Phone: 7323885454
Name of Party: PLAINTIFF : Sloane, Judith                        Are sexual abuse claims alleged by: Judith Sloane? NO

Name of Defendant’s Primary Insurance Company
(if known): Claims Management Inc.



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/01/2021                                                                                        /s/ HOWARD N WIENER
Dated                                                                                                           Signed
     MON-L-001874-21 06/01/2021 10:21:57 AM Pg 2 of 2 Trans ID: LCV20211330411
Case 3:21-cv-15692-AET-TJB Document 1-1 Filed 08/19/21 Page 13 of 13 PageID: 19
